Under the act of Dec. 16, 1828 (Laws 1830, p. 305), which provided that a town might recover all sums expended in the support of a poor person "of the town, or person chargeable by law with the maintenance of such poor person," it was held that no action would lie in favor of the town against the person relieved. Charlestown v. Hubbard, 9 N.H. 195, decided *Page 69 
in 1838. The earliest legislation on the subject of commitments to the asylum for the insane is found in the Revised Statutes, which went into effect in 1843. By section 15 of chapter 10 it was provided that "any insane person committed to the asylum by any court or judge of probate shall be supported by the county from which he was committed, and any sum so paid may be recovered by the county, of any county, town, or person chargeable with his support." It must be presumed that the legislature employed the expression "person chargeable with his support" in the same sense as the nearly identical language in the statute relating to paupers. Rev. Stat., c. 66, s. 9. When the intention was to subject the person committed to the expense of his support, different and explicit words were used. By section 21, chapter 225, it was provided that persons prosecuted for crime might in certain cases be committed to the asylum; and by section 22, that "every person so committed shall be kept at his own expense, if he has estate sufficient for that purpose." No material alteration of the statute has been made in respect to commitments by the judge of probate. G. L., c. 10, ss. 16 and 21.
A guardian is under no personal obligation to maintain his ward. He is not chargeable with the ward's support within the meaning of the statute, which contemplates a personal liability either at common law, or by force of the statute. G. L., c. 82; s. 8; Rev. Stat., c. 66, s. 8, Act of Dec. 16, 1828, s. 10.
It is not contended that a person committed to the asylum is liable at common law for his support therein. Abbot v. Fremont, 34 N.H. 432, 436; Farmington v. Jones, 36 N.H. 271; Bennington v. McGennes, 1 D. Chip. 44; Deer-Isle v. Eaton, 12 Mass. 328; Medford v. Learned, 16 Mass. 215; Groveland v. Medford, 1 Allen 24, 25; Stow v. Sawyer, 3 Allen 515.
Judgment for the defendant.
STANLEY, J., did not sit: the others concurred.